DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 2/4/20 has been considered by the examiner.  However, citation number 3 lists a duplicate patent number as citation number 2 but lists a different and improper applicant name and issue date for the patent.  Therefore, this duplicate listing has been lined through.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 12, and 15-17 of U.S. Patent No. 10,666,069. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by U.S. Patent No. 10,666,069 as noted below.
Application 16/781777
U.S. Patent No. 10,666,069
21. A system for an electronic device, comprising: a battery to supply power to the electronic device; and a fuel gauge coupled to the battery, wherein the fuel gauge enters a standby mode upon determining: that a voltage supplied by the battery is at or below a voltage threshold; and that a capacity of the battery is at or below a capacity threshold, wherein the voltage threshold is in the range of 2.0 Volts to 2.5 Volts, inclusive, and the capacity threshold is in the range of 0% to 5%, inclusive.
1. A system for inhibiting the excessive discharge of a battery in an electronic device, comprising: a battery to supply power to the electronic device; and a fuel gauge monitoring said power via a direct connection to the battery, wherein the entire fuel gauge enters a standby mode upon the fuel gauge determining: that a voltage supplied by the battery is at or below a voltage threshold; and that concurrently a capacity of the battery is at or below a capacity threshold, wherein the standby mode comprises an enabled low power consumption state, wherein the fuel gauge is configured to communicate with a processor via a port, and wherein the fuel gauge is configured to open, by mode control logic, the port to enter the standby mode; wherein said voltage threshold is in the range of 2.0 Volts to 2.5 Volts, inclusive, and said capacity threshold is in the range of 0% to 5%, inclusive.
Claim 22
Claim 2
Claim 23
Claim 3
Claim 24
Claim 4
Claim 25
Claim 5
Claim 26
Claim 6
Claim 27
Claim 6
Claim 28
Claim 7
Claim 29
Claim 8
Claim 30
Claim 9
Claims 31-33
Claim 1
34. An electronic device having a battery, comprising a fuel gauge monitoring power supplied by the battery, wherein the fuel gauge enters a standby power mode upon detecting that a voltage supplied by the battery is at or below a voltage threshold and that a capacity of the battery is at or below a capacity threshold, wherein the voltage threshold is in the range of 2.0 Volts to 2.5 Volts, inclusive, and the capacity threshold is in the range of 0% to 5%, inclusive.
11. An electronic device comprising a fuel gauge monitoring power supplied by a battery via a direct connection to said battery, wherein said entire fuel gauge enters a standby power mode comprising an enabled low power consumption state upon said fuel gauge detecting that a voltage supplied by a said battery in said electronic device is at or below a voltage threshold and concurrently that a capacity of the battery is at or below a capacity threshold, wherein, to enter the standby power mode, the fuel gauge disables a port, by mode control logic, via which the fuel gauge communicates with a processor; wherein said voltage threshold is in the range of 2.0 Volts to 2.5 Volts, inclusive, and said capacity threshold is in the range of 0% to 5%, inclusive.
Claim 35
Claim 12
Claim 36
Claim 11
Claim 37
Claim 11, where the autonomous aspects are interpreted as being met by the standard operation of the electronic device and fuel gauge.  Note that the autonomous aspects are also addressed in system claim 8 and method claim 15.
38. A method for inhibiting the excessive discharge of a battery in an electronic device, comprising: determining that a voltage supplied by the battery is at or below a voltage threshold and that a capacity of the battery is at or below a capacity threshold; and causing a fuel gauge in the electronic device to enter a standby power mode based on the determination, wherein the voltage threshold is in the range of 2.0 Volts to 2.5 Volts, inclusive, and the capacity threshold is in the range of 0% to 5%, inclusive.
15. A method for inhibiting the excessive discharge of a battery in an electronic device, comprising: determining, by a fuel gauge directly connected to the battery, that a voltage supplied by the battery is at or below a voltage threshold and concurrently that a capacity of the battery is at or below a capacity threshold; and causing, by mode control logic, said entire fuel gauge in said electronic device to autonomously enter a standby power mode comprising an enabled low power consumption state based on said determination by deactivating a port through which the fuel gauge communicates with an application-specific integrated circuit (ASIC); wherein said voltage threshold is in the range of 2.0 Volts to 2.5 Volts, inclusive, and said capacity threshold is in the range of 0% to 5%, inclusive.
Claim 39
Claim 16
Claim 40
Claim 17


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, and 27-40 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2011/0215767) in view of Smith (US 6,586,911).
With respect to claim 21, Johnson discloses a system for an electronic device, comprising: a battery to supply power to the electronic device (80 in Fig. 7, also see para 0095); and a fuel gauge coupled to the battery (para 0096-0099, also see 140 and 155 in Fig. 7), wherein the fuel gauge enters a standby mode upon determining: that a capacity of the battery is at or below a capacity threshold (para 0099, where the state of charge threshold meets the aspect of the capacity threshold, also see para 0127 and 0130), wherein the voltage threshold is in the range of 2.0 Volts to 2.5 Volts, inclusive (para 0126-0127 and 0129-0130), and the capacity threshold is in a range (para 0101-0102).
However, Johnson does not expressly disclose wherein the fuel gauge enters a standby mode upon determining that a voltage supplied by the battery is at or below a voltage threshold, or that the capacity threshold is in the range of 0% to 5%.  It should be noted that Johnson does disclose the use of a low voltage threshold related to circuit control (para 0105, 0119, 0126, and 0129), but it does not appear to recite a standby mode based on the voltage threshold.  It should also be noted that Johnson discloses the use of state of charge/capacity thresholds at 5% increments (para 0101-0102), but it does not appear to recite the particular range of 0% to 5%.
Smith discloses a power management circuit for a battery operated device which includes selectively disabling circuitry based on a voltage threshold level (col 3 ln 30-41 and col 5 ln 4-40, where selectively disabling meets the standby aspect, also see abstract), in order to conserve power when the battery has a low charge and to prevent excessive discharge.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Choosing particular voltage and capacity threshold ranges would have the benefit of meeting the desired operational time of the device and avoiding excessive discharge based on the type/size of battery cells.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a standby mode based on a voltage threshold while also using particular voltage and capacity threshold ranges in the device of Johnson, as did Smith, so that the device could conserve power when the battery has a low charge or capacity level, while also preventing excessive discharge.
With respect to claim 22, Johnson discloses the system of claim 21, wherein the battery is a lithium-ion battery (para 0006 and 0085).
With respect to claim 23, Johnson discloses the system of claim 21, wherein the fuel gauge enters the standby mode if and only if the fuel gauge determines that the voltage supplied by the battery is at or below the voltage threshold and that concurrently the capacity of the battery is at or below the capacity threshold (para 0099 and para 0126-0127 and 0129-0130, where para 0130 recites the use of battery cell voltage/state of charge as the battery conditions which would in turn more accurately prevent an overdischarge of the battery).
With respect to claim 25, Johnson discloses the system of claim 21, wherein the standby mode is a lowest enabled power mode available on the fuel gauge (para 0099-0102).
With respect to claim 27, Johnson discloses the system of claim 21, wherein the fuel gauge enters the standby mode by stopping a clock associated with the fuel gauge (para 0097 and 0109).
With respect to claim 28, Johnson discloses the system of claim 21, wherein the voltage and capacity thresholds are programmable (para 0175-0177, also see para 0165).
With respect to claim 29, Johnson discloses the system of claim 21, wherein the fuel gauge autonomously makes the determinations and autonomously enters the standby mode (para 0097 and 0101-0102).
With respect to claim 30, Johnson discloses the system of claim 21, wherein the fuel gauge exits the standby mode upon detecting that the voltage has risen above the voltage threshold or that the capacity has risen above the capacity threshold (para 0096-0102).
With respect to claim 31, Johnson discloses the system of claim 21, wherein the fuel gauge enters the standby mode if the fuel gauge determines: that the voltage supplied by the battery is at or below the voltage threshold; and concurrently the capacity of the battery is at or below the capacity threshold (para 0099 and para 0126-0127 and 0129-0130, where para 0130 recites the use of battery cell voltage/state of charge as the battery conditions which would in turn more accurately prevent an overdischarge of the battery).
With respect to claim 32, Johnson discloses the system of claim 21, wherein the fuel gauge is directly connected to the battery (para 0083 and 0092-0093, also see para 0096-0099).
With respect to claim 33, Johnson discloses the system of claim 21, wherein the entire fuel gauge enters the standby mode upon determining: that the voltage supplied by the battery is at or below the voltage threshold; and that the capacity of the battery is at or below the capacity threshold (para 0099-0105 and para 0126-0127 and 0129-0130, where para 0130 recites the use of battery cell voltage/state of charge as the battery conditions which would in turn more accurately prevent an overdischarge of the battery).
With respect to claim 34, Johnson discloses an electronic device having a battery (80 in Fig. 7, also see para 0095), comprising a fuel gauge monitoring power supplied by the battery (para 0096-0099, also see 140 and 155 in Fig. 7), wherein the fuel gauge enters a standby power mode upon detecting that a capacity of the battery is at or below a capacity threshold (para 0099, where the state of charge threshold meets the aspect of the capacity threshold, also see para 0127 and 0130), wherein the voltage threshold is in the range of 2.0 Volts to 2.5 Volts, inclusive (para 0126-0127 and 0129-0130), and the capacity threshold is in a range (para 0101-0102).
However, Johnson does not expressly disclose wherein the fuel gauge enters a standby mode upon determining that a voltage supplied by the battery is at or below a voltage threshold, or that the capacity threshold is in the range of 0% to 5%.  It should be noted that Johnson does disclose the use of a low voltage threshold related to circuit control (para 0105, 0119, 0126, and 0129), but it does not appear to recite a standby mode based on the voltage threshold.  It should also be noted that Johnson discloses the use of state of charge/capacity thresholds at 5% increments (para 0101-0102), but it does not appear to recite the particular range of 0% to 5%.
Smith discloses a power management circuit for a battery operated device which includes selectively disabling circuitry based on a voltage threshold level (col 3 ln 30-41 and col 5 ln 4-40, where selectively disabling meets the standby aspect, also see abstract), in order to conserve power when the battery has a low charge and to prevent excessive discharge.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Choosing particular voltage and capacity threshold ranges would have the benefit of meeting the desired operational time of the device and avoiding excessive discharge based on the type/size of battery cells.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a standby mode based on a voltage threshold while also using particular voltage and capacity threshold ranges in the device of Johnson, as did Smith, so that the device could conserve power when the battery has a low charge or capacity level, while also preventing excessive discharge.
With respect to claim 35, Johnson does not expressly disclose wherein the capacity threshold is between 0% and 1%, inclusive.  It should also be noted that Johnson discloses the use of state of charge/capacity thresholds at 5% increments (para 0101-0102), but it does not appear to recite the particular range of 0% to 5%.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Choosing particular voltage and capacity threshold ranges would have the benefit of meeting the desired operational time of the device and avoiding excessive discharge based on the type/size of battery cells.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a standby mode based on a voltage threshold while also using particular voltage and capacity threshold ranges in the device of Johnson, so that the device could conserve power when the battery has a low charge or capacity level, while also preventing excessive discharge.
With respect to claim 36, Johnson discloses the electronic device of claim 34, the fuel gauge enters the standby power mode upon detecting that the voltage supplied by the battery is at or below the voltage threshold and concurrently that the capacity of the battery is at or below the capacity threshold (para 0099 and para 0126-0127 and 0129-0130, where para 0130 recites the use of battery cell voltage/state of charge as the battery conditions which would in turn more accurately prevent an overdischarge of the battery).
With respect to claim 37, Johnson discloses the electronic device of claim 34, wherein the fuel gauge autonomously makes the detections and autonomously enters the standby mode (para 0097 and 0101-0102).
With respect to claim 38,  Johnson discloses a method for inhibiting the excessive discharge of a battery in an electronic device (80 in Fig. 7, also see para 0095), comprising: determining that a capacity of the battery is at or below a capacity threshold (para 0099, where the state of charge threshold meets the aspect of the capacity threshold, also see para 0127 and 0130); and causing a fuel gauge in the electronic device to enter a standby power mode based on the determination (para 0096-0099, also see 140 and 155 in Fig. 7), wherein the voltage threshold is in the range of 2.0 Volts to 2.5 Volts, inclusive (para 0126-0127 and 0129-0130), and the capacity threshold is in the range of 0% to 5%, inclusive (para 0101-0102).
However, Johnson does not expressly disclose wherein the fuel gauge enters a standby mode upon determining that a voltage supplied by the battery is at or below a voltage threshold, or that the capacity threshold is in the range of 0% to 5%.  It should be noted that Johnson does disclose the use of a low voltage threshold related to circuit control (para 0105, 0119, 0126, and 0129), but it does not appear to recite a standby mode based on the voltage threshold.  It should also be noted that Johnson discloses the use of state of charge/capacity thresholds at 5% increments (para 0101-0102), but it does not appear to recite the particular range of 0% to 5%.
Smith discloses a power management circuit for a battery operated device which includes selectively disabling circuitry based on a voltage threshold level (col 3 ln 30-41 and col 5 ln 4-40, where selectively disabling meets the standby aspect, also see abstract), in order to conserve power when the battery has a low charge and to prevent excessive discharge.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Choosing particular voltage and capacity threshold ranges would have the benefit of meeting the desired operational time of the device and avoiding excessive discharge based on the type/size of battery cells.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a standby mode based on a voltage threshold while also using particular voltage and capacity threshold ranges in the device of Johnson, as did Smith, so that the device could conserve power when the battery has a low charge or capacity level, while also preventing excessive discharge.
With respect to claim 39, Johnson does not expressly disclose wherein the capacity threshold is between 0% and 0.5%, inclusive. It should also be noted that Johnson discloses the use of state of charge/capacity thresholds at 5% increments (para 0101-0102), but it does not appear to recite the particular range of 0% to 5%.
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  It has also been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Choosing particular voltage and capacity threshold ranges would have the benefit of meeting the desired operational time of the device and avoiding excessive discharge based on the type/size of battery cells.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a standby mode based on a voltage threshold while also using particular voltage and capacity threshold ranges in the device of Johnson, so that the device could conserve power when the battery has a low charge or capacity level, while also preventing excessive discharge.
With respect to claim 40, Johnson discloses the method of claim 38, wherein the standby power mode is the lowest enabled power mode available on the fuel gauge (para 0099-0102).

Claim 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2011/0215767) and Smith (US 6,586,911), and further in view of Gofman (US 2012/0181991).
With respect to claim 24, Johnson does not expressly disclose wherein the capacity of the battery is determined using a Coulomb counting technique.
Gofman discloses a battery powered device with power management which includes the use of a Coulomb counting technique (para 0084-0088), in order to provide a means for accurately monitoring the charging and discharging of the battery, where that data can be used to provide an accurate charge level of the battery.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to include a Coulomb counting technique in the device of Johnson, as did Gofman, so that the device could accurately monitor the charging and discharging of the battery, which in turn would help provide an accurate charge level of the battery.
With respect to claim 26, Johnson does not expressly disclose wherein the fuel gauge enters the standby mode by disabling a port through which the fuel gauge communicates with another device.
Gofman discloses a battery powered device with power management which includes disabling ports (para 0091-0095), in order to provide a means for quickly and efficiently reducing power consumption which helps avoid overdischarge of the battery.
At the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to the disabling of a port in the device of Johnson, as did Gofman, so that the device could quickly and efficiently reduce power consumption and avoid overdischarge of the battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bruce (US 2006/0187072) and Ishii (US 2007/0030244).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.P./Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859